    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    JEAN OLIVER,

                                       Plaintiff,
                  -v-                                               Civ. No. 1:15-CV-0444
                                                                          (BKS/DJS)
    NEW YORK STATE POLICE, et al.,

                                       Defendants.
D




    APPEARANCES:                                             OF COUNSEL:

    JEAN OLIVER
    Plaintiff, Pro Se
    2 South Shore Drive
    Elma, NY 14059

    HARRIS BEACH, PLLC                                       JOSHUA D. STEELE, ESQ.
J




    Attorney for State Police Defendants
    99 Garnsey Road
    Pittsford, NY 14534

    GLEASON DUNN WALSH & O’SHEA                              LISA F. JOSLIN, ESQ.
    Attorney for Defendant McKee
    40 Beaver Street
    Albany, NY 12207
S




    DANIEL J. STEWART
    United States Magistrate Judge

                                    DECISION AND ORDER

                                      I. INTRODUCTION

           On March 11, 2019, Plaintiff wrote to the District Court requesting a discovery

    hearing and sanctions against Defendants and their counsel pursuant to Fed. R. Civ. Proc. 37.
    Dkt. No. 209. In dispute were, among other things, two state police personnel investigative

    reports that Plaintiff claimed were falsified, forged, and “sanitized.” Dkt. Nos. 209 & 216.

    The District Court directed this Court to resolve this discovery matter, and a discovery

    hearing was ordered and scheduled. Dkt. No. 219.

                                                 II. THE HEARING1

             The requested Rule 37 Discovery Hearing was held on April 23, 2019. During the
D




    course of the day-long Hearing, Plaintiff introduced various records which were admitted

    into evidence by the Court. Those Exhibits are as follows:

             Exhibit 17.2 Complaint Against Personnel Investigative Report regarding PK,3 dated
                          January 17, 2014, referencing 39 attachments, 42 paragraphs plus a
                          conclusion, and 38 pages in length, including the cover pages. (Bates
                          Stamped).
             Exhibit 18. Complaint Against Personnel Investigative Report regarding PK, dated
J




                          January 17, 2014, referencing 39 attachments, 42 paragraphs plus a
                          conclusion, and 38 pages in length, including the cover pages. (Exhibit
                          1 to EEOC).
             Exhibit 51. Complaint Against Personnel Investigative Report regarding PK, dated
                          January 17, 2014, referencing 33 attachments, 37 paragraphs in length
                          plus a conclusion, and 31 pages in length, including the cover pages.
                          (Marked as Exhibit 29 at the deposition of April 20, 2018).
             Exhibit 52. Email from defense counsel to Plaintiff’s former counsel dated May 22,
                          2018, together with cover sheets of redacted Complaints of Personnel
S




             1
               Certain limitations were placed on the hearing. Of particular note, the Court ordered that any issues regarding
    firearm records which Plaintiff also maintained were forged, were not part of the hearing and this issue would be deferred
    pending completion of expert disclosure and discovery relative to Plaintiff’s handwriting expert. See Dkt. Nos. 228 &
    233.
             2
              Many of the Exhibits that were entered at the hearing were ultimately not relevant to the issue before the
    Court. Other Exhibits were pre-marked by Plaintiff, but never offered. This is the reason for the gap in the Exhibit
    numbers.
             3
               Reference throughout this Decision to personnel complaint information involving non-parties is made by
    reference to the individual’s initials.

                                                               -2-
                  Investigations.
    Exhibit 54.   Email from Joshua Steele to Jean Oliver dated September 13, 2018,
                  regarding selections of personnel files required to be disclosed pursuant
                  to the August 3, 2018 Court Order.
    Exhibit 55.   Selected cover sheets of Complaints of Personnel Investigations.
    Exhibit 56.   Complaint of Personnel Investigation cover sheet.
    Exhibit 57.   Complaint of Personnel Investigation cover sheet.
    Exhibit 58.   Attorney email regarding discovery responses.
    Exhibit 59.   Complaint Against Personnel Investigative Report regarding JP, dated
                  January 10, 2014, referencing 19 enclosures, 21 paragraphs plus a
                  conclusion, and 7 pages in length including the cover pages. (Marked
                  as Exhibit 28 at the Deposition of April 20, 2018).
D




    Exhibit 60.   Complaint Against Personnel Investigative Report regarding JP, dated
                  January 10, 2014, referencing 21 enclosures, 23 paragraphs plus a
                  conclusion, 7 pages in length including the cover pages. (EEOC
                  Exhibit 2).
    Exhibit 61.   Complaint Against Personnel Investigative Report regarding JP, dated
                  January 10, 2014, referencing 21 enclosures, 23 paragraphs plus a
                  conclusion, 7 pages in length. (Bates Stamped).
    Exhibit 62.   Complaint of Personnel cover sheet regarding Jean Oliver with
                  documents and attached Complaint Against Personnel Investigative
J




                  Report, referencing 21 attachments, 23 paragraphs plus a conclusion,
                  totaling 29 pages. (Bates Stamped).
    Exhibit 63.   Complaint Against Personnel Investigative Report regarding Jean
                  Oliver, referencing 21 enclosures, 23 paragraphs plus a conclusion,
                  totaling 22 pages. (EEOC Exhibit 9).
    Exhibit 64.   Complaint Against Personnel Investigative Report regarding Lt. McKee
                  and others dated May 28, 2014, referencing 15 enclosures, 18
                  paragraphs and a conclusion. (EEOC Exhibit 6).
    Exhibit 65.   NYSP Level I Investigation Form regarding Jean Oliver, dated October
                  21, 2014. (EEOC Exhibit 19).
S




    Exhibit 67.   Complaint Against Personnel Investigative Report regarding Lt. McKee
                  and others, dated May 18, 2014, referencing 15 enclosures, 18
                  paragraphs and a conclusion, totaling 25 pages. (Bates Stamped).
    Exhibit 68.   Defendants’ Privilege Log.
    Exhibit 69.   Jill Bertrand email dated January 10, 2015.
    Exhibit 70.   Jill Bertrand email dated June 2, 2015.
    Exhibit 71.   Letter to EEOC Investigator Kielt, dated November 7, 2014, containing
                  the State Police’s response to Plaintiff’s complaint of discrimination.
    Exhibit 72.   Complaint of Personnel Investigation regarding MP.

                                          -3-
           Exhibit 73.     Memorandum dated October 8, 2014, regarding incident review
                           involving Jean Oliver, with related items.
           Exhibit 74.     Special Order 2016, renaming the Office of Internal Affairs as the
                           Professional Standards Bureau.
           Exhibit 75.     Complaint of Personnel Investigation cover sheet regarding Jean
                           Oliver.
           Exhibit 76.     Complaint of Personnel Investigation cover sheet regarding TP.
           Exhibit 77.     Complaint of Personnel Investigation cover sheet regarding PK.
           Exhibit 78.     Complaint of Personnel Investigation cover sheet regarding Martin
                           McKee.
           Exhibit 79.     Letter of Censure dated January 7, 2015.
           Exhibit 80.     Memorandum dated May 14, 2013 regarding TP.
D




           Exhibit 81.     Memorandum dated November 21, 2013, regarding DB.
           Exhibit 82.     Memorandum dated May 15, 2014, regarding Jean Oliver.
           Exhibit 83.     Complaint of Personnel Investigation cover sheet regarding KP.
           Exhibit 84.     Email dated March 11, 2014 regarding PK report.doc.
           Exhibit 85.     Email dated March 12, 2014 from Francis Christiansen to June Bradley.

           In addition to the submission of Exhibits, Plaintiff pro se also called various witnesses

    to the stand to testify.
J




           Plaintiff first called Lois Goland, who was Deputy Counsel to the New York State

    Police and a practicing attorney at the time Plaintiff made her discrimination complaint with

    the EEOC. She testified that she was in charge of the process of preparing the State Police’s

    response, which ultimately was set forth in the letter to EEOC Investigator Kielt. See Exhibit

    71. Ms. Goland testified that in addition to that letter, there was an ongoing and rolling
S




    disclosure process, and pursuant to that she forwarded to the EEOC various documents

    regarding relevant investigations that the State Police had conducted. Included within that

    disclosure were the Complaint Against Personnel Investigative Reports regarding JP, PK, and

    Plaintiff Jean Oliver. Attorney Goland testified that those reports provided to the EEOC by


                                                  -4-
    her are accurately reflected in the Exhibits 18, 60, 63, and 65 that were provided to her at the

    discovery hearing. She has no knowledge of any report or record being forged, falsified, or

    sanitized. She noted that the reports that she provided to the EEOC were the most complete

    available, and to her knowledge were the final versions. She obtained them directly from the

    State Police’s Internal Affairs Bureau (“IAB”).

           Next, Lt. Owens testified regarding his involvement in document creation or
D




    production in the Jean Oliver case and related investigations. In particular, in 2013 and 2014

    he investigated and prepared the PK Investigative Report dated January 17, 2014, identified

    at the Hearing as Exhibit 51. He explained how he conducted the investigation and described

    that there may have been preliminary reports, but his version was completed, finalized, and

    submitted to his supervisors on January 17, 2014. His completed report is Exhibit 51, and
J




    was shown to Plaintiff Oliver at her deposition as Exhibit 29. Lt. Owens further explained

    that after he submitted his report, it is his understanding that his supervisors requested

    additional investigation be conducted. However, at that time Lt. Owens was away at training

    in Quantico, Virginia, and therefore that additional investigation was assigned to someone

    else, in particular Captain John Aquilina. Lt. Owens noted that the additional attachments
S




    and the additional paragraphs in the investigative report show conduct that occurred after

    January 17, 2014. See Exhibit 17 at p. 2 and ¶¶ 38-42. Accordingly, it is Lt. Owens’

    understanding that the version of the PK Investigative Report marked as Exhibit 17 and 18,

    is the final version that was completed after the required additional investigation was


                                                  -5-
    conducted by others. To his knowledge Exhibits 17 and 18 are a true and accurate copy of

    that later report, just as Exhibit 51 is a true copy of his final report as of January 17, 2014.

    Lt. Owens notes that the cover sheets on Exhibits 17 and 18 still contain his name and still

    have the same date of the initial report, and he suspects that this simply was never updated

    when the Report was supplemented. He surmises that the same process occurred in

    connection with the JP Investigative Report, although he was not involved in that
D




    investigation.

           Finally, Jason Hughes was called to the stand to testify regarding his production of

    discovery documentation during the course of the present federal action. He is Assistant

    Counsel to the State Police and has held that position since April of 2015. Attorney Hughes

    testified that he was not aware of any discovery document in the Oliver matter that had been
J




    falsified, forged or sanitized. He explained that initially when the Oliver Complaint came

    in, State Police Counsel’s Office gathered a significant amount of documentation and

    provided it to defense counsel. However, as the case progressed, additional requests for

    documentation were made and additional disclosures were necessary. His normal practice

    would be to request that documentation from IAB. However, on other occasions he may
S




    have obtained information from a different source, such as the EEO file.

           In her questioning, Ms. Oliver noted that in many instances dates were contained on

    the bottom of cover sheets for personnel complaints and that the dates did not correspond to

    the date of the event, or even the date of the resolution of the personnel complaint. Ms.


                                                  -6-
    Oliver asserted that this meant that the documents were recreated. Mr. Hughes explained that

    he believed that when those documents were reprinted directly from the computer system,

    the computer system may have generated a new date at the bottom which corresponds to the

    most recent printing. In other words, the report auto-populated or automatically dated the

    form at the time when it was generated from the computer file. He denied any knowledge

    that the documents had been falsified or having any communications about discrepancies
D




    between the documents.

                            III. RELEVANT LEGAL STANDARDS

           Plaintiff has requested sanctions under Rule 37 for what she claimed was the

    production of falsified or altered documents by Defendants and their counsel. At the hearing,

    Plaintiff clarified that the sanction that she was seeking was an order preventing the
J




    Defendants from filing any motion for summary judgment, and that she wanted an immediate

    trial. The Court concludes that the allegations contained in Plaintiff’s Motion fall under the

    general category of spoliation of evidence. “Spoliation is the destruction or significant

    alteration of evidence, or the failure to preserve property for another’s use as evidence in

    pending or reasonably foreseeable litigation.” West v. Goodyear Tire & Rubber Co., 167
S




    F.3d 776, 779 (2d Cir. 1999). Where a party’s misconduct violates a court order, Rule 37(b)

    allows a court to impose on that party sanctions of varying degrees of severity. In the present

    case, Plaintiff has not identified any court order that was violated, and thus Rule 37(b) is not

    applicable. However, “[e]ven in the absence of a discovery order, a court may impose


                                                  -7-
    sanctions on a party for misconduct in discovery under its inherent power to manage its own

    affairs.” Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07 (2d Cir.

    2002); see also FED. R. CIV. P. 37(d). However, a court may not impose sanctions under its

    inherent power unless the party has “acted in bad faith, vexatiously, wantonly, or for

    oppressive reasons.” Cretella v. Liriano, 370 Fed. Appx. 157, 159 (2d Cir. 2010) (quoting

    DLC Mgmt. Corp. v. Town of Hyde Park, 163 F.3d 124, 136 (2d Cir. 1998)). Moreover,
D




    pursuant to Rule 37(d) and 7.1(d) of the Local Rules of the Northern District of New York,

    a motion for sanctions must include a certification that the movant has in good faith

    conferred with the opposing party in an effort to obtain the answer or response without the

    need for court action.

           A party seeking sanctions based on the destruction or falsification of evidence must
J




    establish: “(1) that the party having control over the evidence had an obligation to preserve

    it at the time it was destroyed; (2) that the records were destroyed ‘with a culpable state of

    mind’; and (3) that the destroyed evidence was ‘relevant’ to the party’s claim or defense such

    that a reasonable trier of fact could find that it would support that claim or defense.”

    Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d at 107 (quoting Byrnie v. Town
S




    of Cromwell, 243 F.3d 93, 107-12 (2d Cir. 2001)). “The party seeking sanctions bears the

    burden of establishing all elements of a claim for spoliation of evidence.” Treppel v. Biovail

    Corp., 249 F.R.D. 111, 120 (S.D.N.Y. 2008).




                                                 -8-
                                           IV. ANALYSIS

           The Plaintiff has not satisfied her burden to show that the discovery documents

    produced in this case were forged, altered, or “sanitized” by the Defendants or their counsel,

    or that she has been prejudiced in any manner. Despite the hyperbole in Plaintiff’s

    correspondence to the Court which initiated this process, the evidence presented at the

    hearing simply does not prove her contention. Certainly, none of the testimony from those
D




    witnesses called at the hearing supported Plaintiff’s claim that documents had been forged,

    re-created, or sanitized during the course of discovery. The Court found those witnesses to

    be very credible.

           It is clear from the hearing that Plaintiff’s arguments are based on two points: (1) that

    the PK and JP Investigative Reports were modified or altered, and (2) that the cover pages
J




    for the disciplinary sheets provided to Plaintiff during discovery are misdated and incorrect.

    Plaintiff surmises that, based upon these discrepancies, it follows that the Defendants and/or

    their counsel re-created all of these documents in order to prejudice her case.

           Starting first with the PK and JP Investigative Reports, Plaintiff takes the position that

    the longer versions of those Reports (Exhibits 17, 18, 60, & 61) were created first, and that
S




    the shorter versions (Exhibits 51 & 59) were manufactured by the Defendants after the fact

    to use at her deposition so as to eliminate information that was helpful to her or problematic

    for them. The Court is not persuaded by this argument, as it is counter to the testimony of

    the witnesses, contradicts the Exhibits themselves, and runs afoul of common sense. The


                                                  -9-
    testimony of Lt. Owens was that the version that he prepared of the PK Report was the one

    that is marked as Exhibit 51, (i.e. the shorter version) and shown to Plaintiff as Exhibit 29

    during her April 20, 2018 deposition. Exhibit 51 is an accurate copy of his report.

    Therefore, based upon the Court’s consideration of the testimony and its review of the

    records, it is clear to the Court that there was never any alteration of documents - Exhibit 51

    was Lt. Owens’ original Report of January 17, 2014, and Exhibits 17 and 18 are copies of
D




    the final PK Investigative Report (the longer version) generated after additional investigation

    was conducted. This is evident from the very fact that the longer version contains two

    additional paragraphs detailing the re-interview of Lt. McKee on February 11, 2014, and an

    interview of Senior Investigator Phelps on February 18, 2014. See Exhibits 17 &18 at ¶¶ 38

    & 39. This buttresses Lt. Owens’ explanation that his report was supplemented and merely
J




    kept the same cover page and date, despite that the fact that the new information was added

    after January 17, 2014. It is true that substantial confusion would have been avoided by

    labeling the later report, reproduced as Exhibits 17 & 18, as an amended or supplemental

    investigative report, but that point in no way establishes that the Defendants’ counsel or their

    clients engaged in forgery or other acts of skulduggery, as Plaintiff continues to maintain.
S




           With regard to the investigation regarding JP, that Investigative Report was prepared

    by Captain Joseph Scioli, Jr., on January 10, 2014, and reproduced as Exhibit 59 at the

    hearing. While Captain Scioli was not called to the hearing by Plaintiff, it is evident to the

    Court that a similar supplementation occurred to his Investigative Report as well. Exhibit


                                                 -10-
    59, the initial report, references 19 enclosures and contains 21 paragraphs as well as a

    conclusion. Exhibits 60 and 62, on the other hand, are copies of an apparently supplemental

    or revised Investigative Report regarding JP, which contain all the information from the first

    report but details two additional investigative acts - a re-interview of Investigator Bonafede,

    and a re-interview of Investigator Baldwin, both conducted by Capt. Aquilina on January 29,

    2014 and January 30, 2014, respectively. Those re-interviews occurred after the date of the
D




    initial report of January 10, 2014, so it once again appears that the cover page and the date

    of the amended or supplemented report was never changed. The fact that an additional

    Investigative Report was prepared after the submission of the first report, therefore, is simply

    a result of further investigation by the State Police and nothing more.

           It is also important to note that despite the fact that there appears to be a second
J




    supplemental investigative report for both the PK and JP investigations, both reports contain

    the same finding in each case - that at least some of the complaints are “founded.” Also

    significant is that Plaintiff herself had copies of all of these reports during the discovery

    process. Her counsel obtained the longer version of the PK and JP reports directly from the

    EEOC, and an additional Bates Stamped copy was provided by Defendants during the course
S




    of discovery. The fact that the shorter version was used at her deposition does not alone

    evidence impropriety.

           The second issue Plaintiff relied upon relates to the complaint cover sheets that were

    produced during discovery. Generally, those “Complaint of Personnel Investigation” cover


                                                 -11-
    sheets have an “incident date” and “report due” date box at the top of the cover sheet, and

    also have a separate date stamp on the bottom left. Plaintiff contends that this discrepency

    in dates indicates that the documents were recreated or falsified. Counsel for the Defendants

    believe that, generally, such a date stamp may be automatically populated at the time the

    report is printed out of the computer system. For example, Exhibit 52 is an email from

    defense counsel Steele to Plaintiff’s then-counsel, David DeChellis, dated May 22, 2018.
D




    Attached to Exhibit 52 are redacted copies of such Complaint of Personnel Investigation

    cover sheets. It appears to the Court, based upon the transmitting email, that what was

    produced by Defense Counsel was the result of a computer search by the State Police for

    disciplinary reports related to founded claims for “Disobeying Directive/Order/Instruction”

    or for “Neglect of Duty” for Troop A personnel. Each of the Complaint of Personnel
J




    Investigation cover sheets has a date on the bottom of May 16, 2018, even though the

    incident dates and the report due dates for the cover sheets range anywhere from 2010 to

    2015. See Exhibit 52. This supports Defendants’ assertions regarding the auto-dating on the

    bottom left of the form.

           Similarly, all the Complaint of Personnel Investigation cover sheets contained in
S




    Exhibit 55 are marked at the bottom left with the date of August 24, 2018, even though the

    complaints themselves cover a wide range of dates from years prior to 2018. The date of

    August 24, 2018, is therefore more likely reflective of the time of their printing or production

    from the file, rather than the time of their creation. In another example, the cover sheet for


                                                 -12-
    the Complaint of Personal Investigation # 20140436 was produced twice at the hearing by

    Plaintiff - as part of Exhibit 52 and again as part of Exhibit 55. This identical cover sheet is

    dated August 24, 2018 at the bottom of one copy, and May 16, 2018 on the other. Id. Thus

    the Court concludes that the best evidence indicates that the date issue is caused by a

    computer function, and not by any misconduct of the Defendants or counsel.

           This is not to say that there were not some cover sheets produced at the hearing that
D




    had date time stamps that were closer in time to the actual date of the Complaint of Personnel

    Investigation, rather than its production. For example, Exhibits 72, 75, 76, and 77 have dates

    on the bottom that date as far back to 2009. It may be that a Complaint of Personnel

    Investigation cover sheet was printed out at that time, placed in a personnel file or other file,

    and then simply photocopied. This would explain the fact that the date did not change. None
J




    of that, however, speaks to any type of intentional misconduct by the Defendants or their

    counsel, which Plaintiff is asserting in this Motion. While Plaintiff clearly disputed this

    explanation during the hearing, she offered no direct evidence whatsoever supporting her

    assertion that Defendants engaged in a large scale re-creation of State Police records.

           Also absent from Plaintiff’s presentation is any indication regarding harm to her case
S




    as a result of the changing dates of these cover sheets. As explained at length in the previous

    Court Orders, the Court has reviewed personnel complaints regarding other State Troopers,

    and has directed the production of hundreds of pages of relevant information concerning

    those complaints, many times including the summary of the investigation that was conducted


                                                  -13-
    and the discipline that was imposed. When asked at the hearing if Plaintiff had any evidence

    that the Defendants had not turned over the documents which the Court had directed that they

    turn over, Plaintiff simply responded that she did not know. Plaintiff has therefore failed to

    meet her burden of proof.4

            Having concluded that, based upon the record produced at the hearing, there has been

    no showing of intentional falsification of evidence, forgery, or the sanitization of documents
D




    as Plaintiff claimed, I must then decide whether to impose monetary sanctions upon Plaintiff

    for bringing this discovery Motion. Pursuant to Rule 37(a)(5)(B), where a discovery motion

    is denied the Court must “require the movant . . . to pay the party or deponent who opposed

    the motion its reasonable expenses incurred in opposing the motion, including attorney’s

    fees. But the court must not order this payment if the motion was substantially justified or
J




    other circumstances make an award of expenses unjust.”

            In the present case there are many factors which counsel toward the imposition of

    sanctions against Plaintiff Oliver in addition to the lack of proof outlined above. Initially,

    Plaintiff has an obligation under both the Local Rules and the Federal Rules to attempt to

    resolve any issues involving discovery by speaking with the other side and exercising good
S




    faith and due diligence. There is no evidence that Plaintiff did that in this case, despite the

    fact that she knew about the differences in the reports for a substantial period of time prior



              4
                The Court has considered and rejected the other arguments advanced by Plaintiff at the hearing. Whatever
    perceived discrepancies might be pointed to in a few of the thousand of pages of discovery provided in this case does
    not satisfy Plaintiff’s burden.

                                                           -14-
    to the discovery cut off. She never asked for an informal conference with the Court

    regarding these concerns. Had she requested an explanation regarding the two versions of

    the PK and JP Investigative Reports from defense counsel, the Court is confident that such

    an explanation would have been provided that would have obviated the need for this Motion.

    Rather than doing that, Plaintiff filed the present Motion which necessitated a full day

    hearing.
D




           It is also concerning to the Court that while Plaintiff deposed non-party Lt. Owens

    over a period of two days, she never asked him any questions concerning the supplementation

    of his report, or in particular, how it came to be that the two additional interviews were

    conducted after January 17, 2014 and then added to his report. He certainly had that

    information, as his April 23, 2019 hearing testimony demonstrates. At its own request, the
J




    Court was provided a copy of the Owens deposition transcript prior to the discovery hearing,

    and the Court was frankly dismayed about the types of questions that were asked of that

    witness by Plaintiff, with the vast majority being highly objectionable. Indeed, the Court

    admires the restraint of defense counsel in this regard, as they would have been justified in

    calling the Court for intervention at almost every stage of that deposition. Plaintiff simply
S




    never asked the direct type of question that could have easily resolved the issues presented

    at this Hearing, and instead was focused on accusing the witness of committing perjury.

           In addition, this pro se Plaintiff has a history with this Court of making unsupported

    allegations against the Defendants and their counsel. In particular, she accused the State


                                                -15-
    Police Counsel’s Office of misconduct in connection with her disciplinary proceeding by

    asserting that they supplied the hearing officers with the conclusions of the investigation

    before the hearing had even been held. Dkt. No. 156. An in camera review of the

    correspondence at issue, an attachment to an email dated June 2, 2015 from Jill Bertrand to

    Scott Wilcox, disclosed that the attachment contained merely a form for their use which had

    nothing to do with the facts of Plaintiff’s discipline; in fact the form had been generated years
D




    prior to that hearing. Dkt. No. 162. Undeterred by the prior baseless allegations, Plaintiff

    has made the present unsupported claim of forgery.

           Having considered the matter at length, however, the Court will not impose sanctions

    at this time. Plaintiff is proceeding pro se, and has previously expressed financial difficulties

    related to the litigation of this matter. Moreover, the Court’s limitation regarding the scope
J




    of the hearing means that the merits of Plaintiff’s claims regarding alleged forgery of

    firearms records have not yet been addressed. Under the circumstances, the Court finds that

    these factors would make an award of costs at this time unjust. The Court would note,

    however, that its patience with Plaintiff’s conduct in this case is running thin, and she is

    specifically warned with regard to engaging in similar conduct in the future, either in this
S




    case, or in the related case which she has pending before this Court, Oliver v. New York State

    Police, et. al, 19-CV-233. Such conduct will likely result in significant sanctions.

                                         V. CONCLUSION

           WHEREFORE, it is hereby


                                                  -16-
           ORDERED, that Plaintiff’s Motion for Sanctions against Defendants for alleged

    spoliation or falsification of evidence (Dkt. No. 209) is DENIED; and it is further

           ORDERED, that no costs or attorney’s fees are assessed in connection with the

    Motion; and it is further

           ORDERED, that the Court’s stay of the deadline to file dispositive motions (Dkt. No.

    212) is hereby lifted, and any such motion shall be filed by May 17, 2019; and it is further
D




           ORDERED, that the Clerk of the Court serve a copy of this Decision and Order upon

    the parties.

           SO ORDERED.

    Date: April 30, 2019
          Albany, New York
J
S




                                                -17-
